United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2608
                                    ___________

Richard L. Mudge,                        *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Kenneth S. Apfel, Commissioner of        *
                *
Social Security,                         *
                                         * [UNPUBLISHED]
             Defendant - Appellee.       *
                                    ___________

                           Submitted: January 19, 1998
                               Filed: January 29, 1998
                                   ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Richard L. Mudge appeals the district court’s1 decision granting summary
judgment to the Commissioner and affirming the Commissioner’s decision to deny



      *
       Kenneth S. Apfel has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate Procedure
43(c).
      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.
Mudge disability insurance benefits and supplemental security income. Having
carefully reviewed the record and the parties& submissions, we affirm the judgment of
the district court for the reasons set forth in the magistrate judge&s report. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-